In a mortgage foreclosure action, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), entered January 4, 1984, which dismissed their complaint.
Judgment affirmed, with costs to respondent Jeanette Palmer.
Since plaintiffs never moved for a deficiency judgment within 90 days after delivery of the deed in the initial forecloforecloaction, the proceeds of this sale are deemed to be in full satisfaction of the mortgage debt and no right to recover any deficiency in any other action or proceeding exists (RPAPL 1371 [2], [3]; see, Bedcro Realty Corp. v Title Guar. & Trust Co., 290 NY 520, 523; Statewide Sav. & Loan Assn. v Canoe Hill, 54 AD2d 1018, affd NY2d 843; State Bank v Amak Enters., 77 Misc 340). Hence, Trial Term correctly dismissed the complaint brought in this second foreclosure action. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.